PHILLIPS, Judge.
The court’s judgment allowing plaintiff interest from the filing of the complaint, rather than the date of the judgment, was entered pursuant to the provisions of G.S. 24-5. This statute, in pertinent part, is as follows:
The portion of all money judgments designated by the fact-finder as compensatory damages in actions other than contract shall bear interest from the time the action is instituted until the judgment is paid and satisfied, and the judgment and decree of the court shall be rendered accordingly. The preceding sentence shall apply only to claims covered by liability insurance. The portion of all money judgments designated by the fact-finder as compensatory damages in actions other than contract which are not covered by liability insurance shall bear interest from the time of the verdict until the judgment is paid and satisfied, and the judgment and decree of the court shall be rendered accordingly.
Because the statute distinguishes between insured judgment debtors and uninsured judgment debtors, defendant contends that it violates the due process and equal protection clauses contained in the Fifth and Fourteenth Amendments to the United States Constitution, and the equal protection and law of the land clauses contained in Article I, Section 19 of the North Carolina Constitution. These same contentions were rejected by our Supreme Court in two recent cases similar to this one. Powe v. Odell, 312 N.C. 410, 322 S.E. 2d 762 (1984) and Lowe v. Tarble, 312 N.C. 467, 323 S.E. 2d 19 (1984). On the authority of those cases we hold that defendant’s appeal is without merit. But the judgment is not as clear as it might be as to the amount that pre-judgment interest has accrued on, and we construe it to require interest only on the amount of compensatory damages awarded. Which, no doubt, is what His Honor intended to state, since the statute by its terms authorizes pre-judgment interest on compensatory damages only. *368Pre-judgment interest on punitive damages has not been authorized. So construed the judgment was not erroneous and defendant’s motion to modify or set it aside was properly denied by Judge Morgan.
The order appealed from is therefore
Affirmed.
Judge Becton concurs.
Judge HEDRICK concurs in the result.